DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-7 is/are pending.  Claim(s) 4 and 6-7 is/are withdrawn.  
Election/Restrictions
Applicant's election with traverse of Group I (a prosthesis) and Species 2 (an even number of arms) in the reply filed on 3/26/2021 is acknowledged.  The traversal is on the ground(s) that is that there is no undue burden of search.  This is not found persuasive because at least Group II requires searching catheters and balloons, while group I does not.  The prosthesis is found in A61F, while catheters and balloons are in a completely different subclass, A61B.  This difference alone constitutes a serious search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4 and 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II and Species 1, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/26/2021.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1 recites “having respective knurling”, which should be “having a respective knurling”. 
Claim 1 recites “said third plurality and fourth plurality”, which should be “said third plurality and said fourth plurality”. 
Claim 1 recites “defining also pointed projections”, which should be “also defining pointed projections”.
Claim 3 recites “said second plurality and third plurality”, which should be “said second plurality and said third plurality”. 
Claim 3 recites “said first plurality and fourth plurality”, which should be “said first plurality and said fourth plurality”. 
Appropriate correction is required.

Drawing Objection
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1, the third plurality of arms clause recites “one end” and “an opposite end”.  It is unclear which feature these ends are on.  
Claim 1, the fourth plurality of arms clause recites “one end” and “an opposite end”.  It is unclear which feature these ends are on.  Further, it is unclear if they are the same or different than the instances introduced earlier in the claims.  
Claim 1, the fourth plurality of arms recites “a corresponding end”.  It is unclear if this feature is the same or different than the instance introduced earlier in the claims.
Claim 1 recites “rigid arms of said plurality and/or said fourth plurality” and “the rigid arms of said third plurality”.  It is unclear if the catching surfaces are on either/both pluralities of arms or only the third plurality of arms. 
Claim 1 recites “a tricuspid valve” and “mitral valve” and “leaflets” multiple times.  It is unclear if there is one instance of each or multiple instances of each feature.
Claim 1 recites “said proximal annular portion is threaded throughout said central annular portion”.  It is unclear how the proximal annular portion is threaded “throughout” the central annular portion.  For purposes of examination the Examiner considers this language to be the proximal annular portion rests within part of the central annular portion, which is consistent with Applicant’s Figures 6A-6B. 
Claim 1 recites “the leaflets”.  It is unclear which instance is being referred back to. 
Claim 2 recites “longitudinally concave to define a concavity oriented towards said proximal annular portion”.  It is unclear how the concavity is oriented towards the 


    PNG
    media_image1.png
    818
    1184
    media_image1.png
    Greyscale

Annotated Figure 5, Instant Application

Claim 3 recites the limitation "the number" twice.  There is insufficient antecedent basis for each limitation in the claim.  For purposes of examination the Examiner considers this language to be “a number” in each instance, since they refer to different pluralities.
Claim 3 recites “said opposite end” twice.  It is unclear which opposite end(s) is being referred back to as multiple were introduced earlier in the claims.  
Claim 5 recites “a mitral valve”.  It is unclear if this is the same or different than the instances introduced earlier in the claims. 
Claim(s) 2 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Chanduszko, et al (Chanduszko) (US 2005/0273135 A1) in view of Goldfarb, et al (Goldfarb) (US 2004/0049207 A1).
Regarding Claim 1, Chanduszko teaches an articulated prosthesis for a tricuspid or a mitral valve (e.g. Figure 6A; the device is able to be placed at the locations claimed; it is sized for a septal position, which is an appropriate size for the claimed valves), comprising: 
a distal annular portion, a central annular portion and a proximal annular portion (e.g. annotated Figure 6A below);
a first plurality of rigid arms hinged to an outer side surface of said distal annular portion (e.g. annotated Figure 6A below); 
a second plurality of rigid arms to an outer side surface of said proximal annular portion (e.g. annotated Figure 6A below); 
a third plurality of rigid arms each of which is hinged to an outer side surface of said central annular portion (e.g. annotated Figure 6A below), from one end, and to a corresponding end of a rigid arm of said first plurality, from an opposite end (e.g. annotated Figure 6A below); 
a fourth plurality of rigid arms each of which is hinged to an outer side surface of said central annular portion (e.g. annotated Figure 6A below), from one end, and to a corresponding end of a rigid arm of said first plurality, from an opposite end (e.g. annotated Figure 6A below); 
said distal annular portion having an internal screw thread (e.g. annotated Figure 6A below), said proximal annular portion having:
a cylindrical collar on a side surface of which said second plurality of rigid arms is hinged (e.g. annotated Figure 6A below), and 
a screw (e.g. annotated Figure 6A below) engaged into said collar and supported thereby (e.g. annotated Figure 6A below) so as to be free to rotate along a longitudinal axis of the screw (e.g. [0054], as the screw is screwed into the central and distal portions it is free to rotate along its longitudinal axis), the screw being configured to engage with the internal screw thread (e.g. [0054]), 
said central annular portion defining a through hole (e.g. Figure 6A) for letting said proximal annular portion pass through (e.g. annotated Figure 6A below, circled portion). 

rigid arms of said third plurality and/or said fourth plurality having respective knurling defined on facing catching surfaces, the catching surfaces of the rigid arms of said third plurality defining also pointed projections configured for spiking leaflets of a tricuspid or mitral valve, and the rigid arms of said third plurality and fourth plurality being configured to hold therebetween leaflets of a tricuspid or mitral valve, with said pointed projections spiking the leaflets, when the articulated prosthesis is in the expanded configuration. 

Goldfarb teaches the radially outer side of arms having a knurling and having barbs on the portions that grasp tissue, the catching surfaces (e.g. [0174]). 
Goldfarb and Chanduszko are concerned with the same field of endeavor as the claimed invention, namely clamping mechanism for grasping heart tissue. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chanduszko such that the radially outer surfaces that grip the tissue have a knurling and barbs as taught by Goldfarb in order to increase the friction against the grabbed tissue (e.g. Goldfarb, [0174]). 

The combination of Chanduszko and Goldfarb teaches: 
rigid arms of said third plurality and/or said fourth plurality having respective knurling defined on facing catching surfaces (e.g. annotated Figure 6A below), the catching surfaces of the rigid arms of said third plurality defining also pointed projections (e.g. Goldfarb, Figures 29-30 shows the barbs are pointed  configured for spiking leaflets of a tricuspid or mitral valve (as the barbs are pointed they are able to spike this type of tissue), and 
the articulated prosthesis being movable from a distended configuration, in which all said rigid arms hinged in correspondence of their ends are distended (e.g. Chanduszko, Figure 6A, distended configuration), to an expanded configuration, in which said proximal annular portion is threaded throughout said central annular portion and is engaged with said distal annular portion (e.g. Chanduszko, Figure 6B, expanded configuration).
the rigid arms of said third plurality and fourth plurality being configured to hold therebetween leaflets of a tricuspid or mitral valve, with said pointed projections spiking the leaflets, when the articulated prosthesis is in the expanded configuration (e.g. Chanduszko, Figures 12-13 show these surfaces are able to grasp tissue between them and Goldfarb, Figures 29-30 show the projections are pointed and would spike the tissue (here, the leaflets) when in the configuration of Figures 12-13 of Chanduszko). 



    PNG
    media_image2.png
    960
    1057
    media_image2.png
    Greyscale

Annotated Figure 6A, Chanduszko

Regarding Claim 2, the arms of the third plurality and the forth plurality are longitudinally concave with a concavity oriented toward the proximal annular portion (e.g. Chanduszko, annotated Figure 6A above) when in the expanded configuration (e.g. Chanduszko, annotated Figure 6B, the portion in annotated Figure 6A remains concave in Figure 6B).  See also 35 USC 112(b) section supra. 
Claim 3, the combination of Chanduszko and Goldfarb discloses the invention substantially as claimed but fails to teach the number of arms of the second and third pluralities is twice the number of arms in the first and fourth pluralities, each arm of the fourth plurality is hinged together with two arms of the second plurality at the opposite end, each arm of the third plurality is hinged together with two arms of the first plurality at said opposite end.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chanduszko and Goldfarb such that relative number of arms is as claimed as such a modification would have been an obvious matter of design choice involving a mere duplication of parts (here, arms) (MPEP 2144.04, VI, B). 

Regarding Claim 5, the prosthesis is for a mitral valve and the arms comprise an even number of arms (e.g. Chanduszko, Figure 6A). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        4/19/2021